department of the treasury internal_revenue_service washington d c office of the chief_counsel date cc ita br05 number info release date the honorable bill nelson united_states senator landmark two east robinson street suite orlando fl dear senator nelson i am responding to your letter dated date on behalf of your constituent -- -------------------------- -------------asked why he must repay a first-time_homebuyer credit for the purchase of his home in while taxpayers who purchase their homes after do not have to repay the credit conex-154103-09 uil the law provides taxpayers with a credit for home purchases during different timeframes the rules for the credit differ between the different timeframes the first timeframe was between date and date and the law requires taxpayers to repay the credit over a year period for home purchases during that timeframe see section of the economic and housing recovery act of public law number 122_stat_2654 pincite and sec_36 of the internal_revenue_code the code the congress amended sec_36 of the code to provide different rules for purchases between date and date see section of the american reinvestment and recovery tax act of pub_l_no 123_stat_115 pincite sec_11 of the worker homeownership and business assistance act of pub_l_no 123_stat_2984 pincite and sec_36 the amended law does not require a taxpayer to repay the credit if the taxpayer does not sell or move out of the residence within three years after the date of purchase of the residence the amendments did not eliminate the requirement to repay the credit for homes purchased in -------------said that he purchased his home during the first timeframe between date and date consequently he must repay the first-time_homebuyer credit unfortunately the law does not grant us administrative authority to disregard the repayment requirement for purchases during the first timeframe conex-154103-09 i hope this information is helpful if i can assist you further please contact me or -------- ---------------------at --------------------- sincerely s william a jackson william a jackson chief branch income_tax accounting associate chief_counsel
